ICJ_100_ImmunitySRCommHR_ECOSOC_NA_1999-04-29_ADV_01_NA_02_EN.txt. 99

A % D

41

SEPARATE OPINION OF JUDGE ODA

TABLE OF CONTENTS

Paragraphs
INTRODUCTION 1-2
MODIFICATION OF THE QUESTIONS TO BE PUT TO THE COURT 3-6
IRRELEVANCY OF THE SECRETARY-GENERAL’S “EXCLUSIVE AUTHORITY” 7-10

. Mr. CUMARASWAMY’S LEGAL IMMUNITY — DIFFERENCE BETWEEN THE

UNITED NATIONS AND MALAYSIA ON THE INTERPRETATION AND APPLI-
CATION OF THE CONVENTION 11-17

. EXEMPTION FROM TAXED Costs 18-19
. DECISION ON IMMUNITY BY THE MALAYSIAN Courts IN LIMINE LITIS 20-22

. LEGAL OBLIGATION OF MALAYSIA 23-26
100 IMMUNITY FROM LEGAL PROCESS (SEP. OP. ODA)
1. INTRODUCTION

1. I voted in favour of paragraphs (1) (a), (1) (6), (2) (b) and (3) of
the operative part of the Court’s Advisory Opinion, which mainly relate
to the application of the 1946 Convention on the Privileges and Immu-
nities of the United Nations (hereinafter called “the Convention”) in the
case of Mr. Cumaraswamy, Special Rapporteur of the United Nations
Commission on Human Rights on the independence of judges and law-
yers. However, I voted against paragraph (2) (a) and paragraph (4) of
the operative part, which involve the legal obligations of Malaysia in this
case.

2. Before explaining the reasons behind my voting position on each of
the paragraphs of the operative part, I would like to present my general
views on the Court’s Advisory Opinion as a whole. | am of the view that
the Court has not necessarily given an adequate response to the questions
set out in decision 1998/297 by the Economic and Social Council (here-
inafter called “ECOSOC”), even though the Court’s intention in para-
graphs (1) (a), (1) (6) and (3) of the operative part appears to be to
respond to the first question put forward by ECOSOC, while the inten-
tion of paragraphs (2) (a), (2) (b) and (4) of the operative part is to
respond to the second question put forward by ECOSOC.

2. MODIFICATION OF THE QUESTIONS TO BE PUT TO THE COURT

3. First of all, I must point out the peculiarities of the present case. As
correctly stated in paragraphs 20, 35 and 37 of the Advisory Opinion, the
original text of the questions to be put before the Court prepared by the
United Nations Secretary-General for ECOSOC was different from the
text of the questions which were in fact spelled out in ECOSOC’s deci-
sion 1998/297 dated 5 August 1998.

4. The text which the Secretary-General originally prepared in his note
of 28 July 1998 on the “Privileges and Immunities of the Special Rappor-
teur of the Commission on Human Rights on the Independence of Judges
and Lawyers” was drafted in order to find out whether:

“the Secretary-General . . . ha[s] the exclusive authority to determine
whether words were spoken [by Mr. Cumaraswamy] in the course of
the performance of a mission for the United Nations within the
meaning of Section 22 (b) of the Convention” (E/1998/94, para. 21).

The form of the questions was changed in a somewhat abrupt manner
when, following informal consultations, the draft decision was formu-
lated by the Vice-President of ECOSOC on 5 August 1998 (E/1998/L.49/
Rev.1) and was adopted by ECOSOC on the same day, as decision 1998/
297. The questions to be put to the Court in ECOSOC’s draft decision

42
101 IMMUNITY FROM LEGAL PROCESS (SEP. OP. ODA)

thus formulated (as quoted in paragraph 6 below) differed significantly
from what the Secretary-General had originally suggested one week
before on 28 July 1998, as quoted above.

5. The circumstances in which the change to the draft occurred are not
known outside of ECOSOC itself, as the Court explains in paragraph 37
of the Court’s Advisory Opinion:

“Although the Summary Records of [ECOSOC] do not expressly
address the matter, it is clear that [ECOSOC], as the organ entitled
to put the request to the Court, did not adopt the questions set forth
at the conclusion of the note by the Secretary-General, but instead
formulated its own question in terms which were not contested at
that time.”

The Court now has to respond to the questions presented in that final
form by ECOSOC, as it correctly goes on to state in that same para-
graph: “the Court will now answer the question as formulated by
{ECOSOC}’.

6. Whatever the reasons were behind the change in the questions, it is
the task of the Court to respond to the questions which were actually put
forward by ECOSOC, the first of which concerned:

“the legal question of the applicability of Article VI, Section 22, of
the [Convention] in the case of [Mr.] Cumaraswamy as Special Rap-
porteur of the Commission on Human Rights on the independence
of judges and lawyers, taking into account the circumstances set out
in paragraphs 1 to 15 of the note by the Secretary-General”.

It appears to me, as already stated in paragraph 2 of this opinion, that
the Court responds to this question in paragraphs (1) (a) and (1) (b) of
the operative part of the Advisory Opinion; paragraph (3) also appears
to be the Court’s response to the first question, of which an explanation
is given in Section 5 of this opinion (see paragraph 18 below).

3. IRRELEVANCY OF THE SECRETARY-GENERAL’S “EXCLUSIVE AUTHORITY”

7. The Court is now requested, under Article VIIL, Section 30, of the
Convention, to give an advisory opinion on “[a] legal question involved”
in “a difference . . . between the United Nations on the one hand and
[Malaysia] on the other hand” as spelled out in the first question in
ECOSOC’s decision.

8. The authority of the Secretary-General is in fact not directly at
issue, even though the arguments of both the Parties to the difference,
namely the United Nations and Malaysia, in the written and oral plead-

43
102 IMMUNITY FROM LEGAL PROCESS (SEP. OP. ODA)

ings, as well as the arguments of those States which participated in the
proceedings, were largely concentrated on that very issue. While the
Advisory Opinion discussed the arguments of the Parties on this matter
(cf. paras. 32, 33 and 34), the Court’s conclusions in paragraphs (1) (a)
and (1) {b) of the operative part of the Advisory Opinion were not in fact
founded on the United Nations Secretary-General’s allegedly authorita-
tive determination with regard to the applicability of the Convention in
the case of Mr. Cumaraswamy or to Mr. Cumaraswamy’s entitlement to
immunity from Malaysian legal process.

9. The Secretary-General’s alleged primary responsibility and defini-
tive authority are irrelevant in this respect in relation to the question put
to the Court by ECOSOC. I find it difficult to see why the Court is so
very much concerned with the authority purported to be vested in the
United Nations Secretary-General. The Court states in paragraph 49
that: “[ECOSOC] wishes to be informed of the Court’s opinion as to
whether . . . the Secretary-General’s finding that the Special Rapporteur
acted in the course of the performance of his mission is correct”; in para-
graph 50, that: “[t]he Secretary-General, as the chief administrative officer
of the Organization, has the authority and the responsibility to exercise
the necessary protection where required”; in paragraph 51, that: “the
Secretary-General has the primary responsibility and authority to protect
the interests of the Organization and its agents, including experts on mis-
sion”; in paragraph 52, that: “the Secretary-General . . . has on numer-
ous occasions informed the Government of Malaysia of his finding”;
and, in paragraph 56, that: “the Court is of the opinion that the Secre-
tary-General correctly found [in this matter]”.

10. I do not contest the substance of what the Court thus stated in
its Advisory Opinion in connection with the authority of the Secretary-
General. However, it is not for the Secretary-General bur for the
Court to exercise the authority vested in it to make a determination, at
the request of ECOSOC, on the applicability of the Convention, and on
Mr. Cumaraswamy’s entitlement to immunity.

4. Mr. CUMARASWAMY’S LEGAL IMMUNITY — DIFFERENCE BETWEEN THE
UNITED NATIONS AND MALAYSIA ON THE INTERPRETATION AND APPLICA-
TION OF THE CONVENTION

11. The statement in paragraph (1) (a) of the operative part of the
Advisory Opinion that “[the Convention] is applicable in the case of
[Mr.} Cumaraswamy as Special Rapporteur of the Commission on Human
Rights” is self-evident, since Mr. Cumaraswamy was duly appointed as a
“Special Rapporteur” of the Commission, and “experts” under that Con-
vention are interpreted to include “special rapporteurs” appointed by the
United Nations.

44
103 IMMUNITY FROM LEGAL PROCESS (SEP. OP. ODA)

12. The essential question concerns whether Mr. Cumaraswamy is
entitled to “immunity from legal process of every kind” (Convention,
Art. VI, Sec. 22 (5)) in spite of his “[comments] on certain litigations that
had been carried out in Malaysian courts”, comments which allegedly
contained defamatory words and published in an article in the November
1995 issue of International Commercial Litigation. The Convention pro-
vides that:

“[e|xperts .. . performing missions for the United Nations shall be
accorded such privileges and immunities as are necessary for the
independent exercise of their functions during the period of their
missions . . . In particular they shall be accorded:

(b} in respect of words spoken or written and acts done by them in
the course of the performance of their mission, immunity from
legal process of every kind.” (Art. VI, Sec. 22 (b).)

13. The issue on which the Court is bound to reply is whether the
words allegedly spoken by Mr. Cumaraswamy in the interview published
in the November 1995 issue of International Commercial Litigation do or
do not fall within the meaning of “words spoken . . . in the course of the
performance of [his] mission”. The Court answers this question in para-
graph (1) (5) of the operative part in the affirmative, stating that:

“[Mr.] Cumaraswamy is entitled to immunity from legal process
of every kind for the words spoken by him during an interview as
published in an article in the November 1995 issue of International
Commercial Litigation.”

14. What is really at issue in the present case is not the content of the
words themselves which Mr. Cumaraswamy was alleged to have uttered
during the course of his interview as published in the journal Interna-
tional Commercial Litigation. The Court properly states in paragraph 56
that “[t]he Court is not called upon in the present case to pass upon the
aptness of the terms used by the Special Rapporteur or his assessment of
the situation”. What the Court should have discussed in the present case
is whether Mr. Cumaraswamy spoke the words in the course of the per-
formance of his mission as Special Rapporteur of the United Nations
Commission and was therefore entitled to legal immunity granted under
the Convention in connection with those words.

15. The words “in the course of the performance of [the] mission”, or
some similar expression, have often been utilized in the various instru-
ments relating to diplomatic privileges and immunities, and also to the
privileges and immunities for the armed forces stationed in foreign coun-
tries in pursuance of bilateral agreements. The interpretation of these
expressions varies according to each case. No rule appears to have been
firmly established in the doctrine or practice of international law in this

45
104 IMMUNITY FROM LEGAL PROCESS (SEP. OP. ODA)

respect. It might be considered debatable whether Mr. Cumaraswamy’s
agreeing to give an interview for a business journal is within “the course
of the performance of [his] mission” as a special rapporteur and is there-
fore within the scope of the immunity granted under the Convention.
However, it is in fact standard practice for special rapporteurs of the
United Nations commissions to have contact with the media on the sub-
jects essentially connected with the mandates given to them by the United
Nations. Mr. Cumaraswamy’s mandate consists of the following task:

“{a) to inquire into any substantial allegations transmitted to
him. ..;

(b) to identify and record not only attacks on the independence of

the judiciary, lawyers and court officials but also progress

achieved in protecting and enhancing their independence . . .;

(c} to study .. . important topical questions of principle with a
view to protecting and enhancing the independence of the
judiciary and lawyers” (Advisory Opinion, para. 44).

It seems clear to me that what Mr. Cumaraswamy said in his interview
with the journal did in truth constitute words spoken “in the course of
the performance of [his] mission”.

16. The following fact may also be pertinent in this respect. Previous
to the interview by the journal published in its November 1995 issue, Mr.
Cumaraswamy, apparently acting in his capacity as Special Rapporteur
of the Commission on Human Rights issued, on 23 August 1995, a press
statement reading in part:

“Complaints are rife that certain highly placed personalities in
Malaysia including those in business and corporate sectors are
manipulating the Malaysian system of justice and thereby undermin-
ing the due administration of independent and impartial justice by
the courts.”

Several days later, on 29 August 1995, Mr. Cumaraswamy set out his
concerns about the Malaysian judicial system in a letter to the Chairman
of the Commission on Human Rights. Mr. Cumaraswamy’s press state-
ment was later referred to in his second report submitted on | March
1996 to the Commission on Human Rights. Mr. Cumaraswamy is quoted
in the November 1995 issue of International Commercial Litigation as
stating that: “Complaints are rife that certain highly placed personalities
in the business and corporate sectors are able to manipulate the Malay-
sian system of justice” — words quite similar to those he had previously
used in his capacity as Special Rapporteur in his press statement of
23 August 1995, as referred to above. Thus, while the commercial com-
panies in Malaysia claimed that they were bringing defamation suits

46
105 IMMUNITY FROM LEGAL PROCESS (SEP. OP. ODA)

against Mr. Cumaraswamy on account of words spoken during the inter-
view with International Commercial Litigation, he had in fact already,
some three months earlier, made an almost identical statement to the
press at his own initiative in his capacity as Special Rapporteur.

17. In sum, I totally agree with the Court when it states in para-
graph (1) (4) of the operative part, which I reiterate here, that:

“[Mr.] Cumaraswamy is entitled to immunity from legal process of
every kind for the words spoken by him during an interview as pub-
lished in an article in the November 1995 issue of /nternational Com-
mercial Litigation”.

5. EXEMPTION FROM TAXED COSTS

18. Paragraph (3) of the operative part: “[Mr.] Cumaraswamy shall be
held financially harmless for any costs imposed upon him by the Malay-
sian courts, in particular taxed costs”, is included in the Advisory Opin-
ion because the Court was informed by means of the Addendum to the
Secretary-General’s Note (E/1998/94/Add.1) that Mr. Cumaraswamy had
been served with a Notice of Taxation and Bill of Costs dated 28 July
1998. As suggested in paragraph 6 above, paragraph (3) of the operative
part is made in response to ECOSOC’s first question.

19. In spite of my full agreement with what the Court stated in this
respect, I believe that this paragraph need not have been specifically
included in the operative part of the Advisory Opinion, once the first
question put forward by ECOSOC had been answered in the affirmative,
since the matter of “costs imposed upon [Mr. Cumaraswamy] by the
Malaysian courts, in particular taxed costs”, is certainly one included in
immunity from legal process. If a person is immune from legal process
before the national courts, he must also be entitled to immunity from any
costs imposed upon him, as the Court correctly states in paragraph 64 of
the Advisory Opinion:

“the immunity . . . to which the Court finds Mr. Cumaraswamy
entitled entails holding Mr. Cumaraswamy financially harmless for
any costs imposed upon him by the Malaysian courts, in particular
taxed costs”.

In this respect, paragraph (3) simply states the obvious and, if this matter
is to be mentioned in the operative part of the Advisory Opinion, then it
should have been stated immediately after paragraphs (1) (a) and (1) (b)
rather than after paragraphs (2) (a) and (2) (6b), which deal with the
legal obligations of Malaysia.

47
106 IMMUNITY FROM LEGAL PROCESS (SEP. OP. ODA)

6. DECISION ON IMMUNITY BY THE MALAYSIAN COURTS
In LIMINE LITIS

20. I agree entirely with the Court in its finding in paragraph (2) (6) of
the operative part that the Malaysian national courts should have decided
the issue of immunity at the outset: “the Malaysian courts had the obli-
gation to deal with the question of immunity from legal process as a pre-
liminary issue to be expeditiously decided in limine litis”. Assuming that
Mr. Cumaraswamy was entitled to immunity under the Convention, at
which stage did Malaysia begin to fail to ensure that immunity? When
did the responsibility of Malaysia as a State in this respect begin? Certain
Malaysian commercial companies initiated defamation suits against
Mr. Cumaraswamy before the Malaysian national courts. The matter of
whether the Malaysian courts should have dismissed the suits before issu-
ing Mr. Cumaraswamy with the Order of Summons on 12 December
1996, or after having heard his views in writing or in his presence at the
formal proceedings, is a matter relating to diplomatic privileges and
immunities and constitutes a controversial issue — and, in fact, the prac-
tice and jurisprudence of States in this respect varies.

21. In fact, the national courts of any State cannot reach a decision
concerning the immunity of a special rapporteur until they are aware of
his or her status as a person entitled to claim legal immunity. The writ of
summons issued by the Malaysian national courts may well have been
justifiably issued against Mr. Cumaraswamy. However, upon being
informed of the mission entrusted to Mr. Cumaraswamy by the United
Nations — whether directly by Mr. Cumaraswamy himself upon his
being summoned to appear before the relevant court, or by the Malay-
sian Foreign Office, or even by receiving directly a note or certificate
issued by the United Nations Secretary-General — the Malaysian national
courts should at that point have determined the preliminary issue, namely,
whether Mr. Cumaraswamy was immune in respect of words spoken by
him in the course of an interview with a business journal.

22. The Malaysian High Court of Kuala Lumpur failed to rule on this
matter and instead, on 28 June 1997, ordered the Special Rapporteur to
join his plea for immunity to his defence on the merits. Mr. Cumara-
swamy could have claimed — and actually did claim, with the support of
the certificate issued by the Secretary-General — his privileges and immu-
nities before the Malaysian domestic courts. In this particular case, the
Malaysian domestic courts should, at the jurisdictional phase, have then
disposed in limine litis of the suits brought by the Malaysian commercial
firms against Mr. Cumaraswamy.

48
107 IMMUNITY FROM LEGAL PROCESS (SEP. OP. ODA)
7. LEGAL OBLIGATION OF MALAYSIA

23. (In general.) 1 would have some doubts as to whether para-
graph (2) (a) and paragraph (4) of the operative part really answer the
second question put by ECOSOC, namely, “[ECOSOC] . . . [rjequests. ..
an advisory opinion from the International Court of Justice .. . on the
legal obligations of Malaysia in this case”. Putting aside the issue of
whether ECOSOC’s second question was itself adequately formulated by
that organization, the Court’s answer to the second question should be
simply that Malaysia is legally obliged to ensure that Mr. Cumaraswamy,
Special Rapporteur of the Commission on Human Rights, enjoys in this
case the immunities granted under Article VI, Section 22, of the
Convention.

24. (Paragraph (2) (a) of the operative part.) The Malaysian national
courts decided to examine Mr. Cumaraswamy’s plea in the merits phase
of the proceedings against him. Malaysia, as a State, is responsible for
the actions of its national courts in allowing the proceedings against
Mr. Cumaraswamy to be pursued, rather than dismissing them. In other
words, it is Malaysia, as a State, that is responsible for the failure of its
organs — the judicial power in this case — to ensure Mr. Cumara-
swamy’s legal immunity. The matter of whether or not an executive
department of the Malaysian Government informed its courts of the
position taken by the Secretary-General is not a relevant issue in this
case. ] cannot agree with the conclusion reached by the Court in para-
graph 62 of its Advisory Opinion that:

“the Government of Malaysia had an obligation, under Article 105
of the Charter and under the [Convention], to inform its courts of
the position taken by the Secretary-General” (emphasis added).

Thus, I do not support what the Court has stated in paragraph (2) (a) of
the operative part:

“the Government of Malaysia had the obligation to inform the
Malaysian courts of the finding of the Secretary-General that
[Mr.] Cumaraswamy was entitled to immunity from legal process”.

25. (Paragraph (4) of the operative part.) The Malaysian Govern-
ment is obliged by Article VUI, Section 30, of the Convention to accept
this Advisory Opinion as decisive and it is therefore not necessary for the
Court to make any explicit statement such as that in paragraph (4):

“the Government of Malaysia has the obligation to communicate
this Advisory Opinion to the Malaysian courts, in order that Malay-
sia’s international obligations be given effect and [Mr.] Cumara-
swamy’s immunity be respected”.

49
108 IMMUNITY FROM LEGAL PROCESS (SEP. OP. ODA)

Paragraph (4) is superfluous. It would be desirable that the views of the
International Court of Justice should be communicated to the relevant
Malaysian courts through the channel of the Foreign Office, but I do not
agree that the Government of Malaysia is obliged to do so.

26. (Summary.) I thus voted against paragraph (2) (a) and against
paragraph (4) of the operative part for the reasons stated above. In
responding to the second question concerning the matter of Malaysia’s
legal obligations, the Court should, instead of making unnecessary state-
ments concerning the responsibility to be borne by the United Nations
for any damage arising from acts performed by the United Nations or by
its agents acting in their official capacity, or concerning the scope of the
agents’ functions which they “must take care not to exceed” (Advisory
Opinion, para. 66), have indicated whether the Government of Malaysia
should make reparation to the United Nations as well as to Mr. Cumara-
swamy for its non-compliance with the responsibility which it has to bear
and how that reparation for the damages caused to the United Nations
and/or to its Special Rapporteur, Mr. Cumaraswamy (if any is due),
should be effected.

(Signed) Shigeru ODA.

50
